DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-20 are pending and have been examined.
This action is in reply to the papers filed on 09/09/2020.  
Information Disclosure Statement
No Information Disclosure Statement has been filed.
Amendment
The present Office Action is based upon the original patent application filed on 09/09/2020 as modified by the amendment filed on xxx.
Reasons For Allowance
Prior-Art Rejection withdrawn
Claims 21-32, 34-39, 41, and 42 are allowed. The closest prior art (See PTO-892, Notice of References Cited) does not teach the claimed: 

The prior-art teaches elements of the claimed invention. However, it would be hind-sight reasoning to combine the individual elements disclosed in the prior-art in order to achieve Applicant's claimed invention.
While individual features may be known per se, there is no teaching or suggestion absent applicants’ own disclosure to combine these features other than with impermissible hindsight.
The closest prior-art (EP 2 626 823 A1 (Abril) and Blackhurst et al. 2014/0114842) teach the features as disclosed in Non-final Rejection (03/09/2020), however, these cited references do not teach and the prior-art does not teach at least the following:
determining, at a second time after associating the information corresponding to the first loyalty card with the logged location, that a second user computing device is located within a specified distance of the logged location using a second positioning system of the second user computing device; in response to determining that the second user computing device is located within the specified distance of the logged location of the first user computing device at the first time of detecting: retrieving information corresponding to a second loyalty card, the second loyalty card being associated with the merchant and the second user computing device; and displaying, by the second user computing device, data describing the second loyalty card. 

Claim Rejections - 35 USC §101 - Withdrawn 
Per Applicant’s amendments and arguments and considering the new guidance in the 2019 PEG, the rejections are withdrawn. Specifically, in Applicant’s Remarks (dated 03/14/2017, pgs. 8-11), Applicant traverses the 35 USC §101 rejections arguing that the amended claims recite new limitations that are not abstract, amount to significantly more, are directed to a practical application, etc… In support of their arguments, Applicant cites to the following recent Fed. Cir. court cases (i.e., Berkheimer, Core Wireless, McRO, Enfish, Bascom, DDR, etc…). 

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. These claims recite a method and system for implementing machine learning models into prediction systems.
Claim 12 recites [a] method for integrating machine learning models into a Production System, wherein the Production System includes a Model Development System and a Prediction System, the method comprising: loading by at least one machine learning model adapter coupled between the Model Development System and the Prediction System a corresponding machine learning model from the Model Development System; providing by the at least one machine learning model adapter input data to the loaded machine learning model, wherein the input data is based on at least one input message received by the Prediction System; performing predictions by the loaded machine learning model on input data received by the loaded machine learning model from the at least one machine learning model adapter; receiving by the at least one machine learning model adapter prediction value results from the loaded machine learning model based on predictions performed by the loaded machine learning model; and sending by the at least one machine learning model adapter the prediction value results to the Prediction System.
The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (Jan. 7, 2019)). 

Step 1: Does the Claim Fall within a Statutory Category?
Yes. Claims 12-20 recite a method and, therefore, are directed to the statutory class of a process. Claims 1-11 recite a system/apparatus and, therefore, are directed to the statutory class of machine. 
Step 2A, Prong One: Is a Judicial Exception Recited?
Yes. The following tables identify the specific limitations that recite an abstract idea. The column that identifies the additional elements will be relevant to the analysis in step 2A, prong two, and step 2B.  

Claim 12: Identification of Abstract Idea and Additional Elements, using Broadest Reasonable Interpretation
Claim Limitation
Abstract Idea
Additional Element
12. A method for integrating machine learning models into a Production System, wherein the Production System includes a Model Development System and a Prediction System, the method comprising:

No additional elements are positively claimed.
loading by at least one machine learning model adapter coupled between the Model Development System and the Prediction System a corresponding machine learning model from the Model Development System;
This limitation includes the step(s) of: loading by at least one machine learning model adapter coupled between the Model Development System and the Prediction System a corresponding machine learning model from the Model Development System. 
No additional elements are positively claimed.
This limitation is directed to loading a model, in order to implement machine learning models into prediction systems which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk).
No additional elements are positively claimed.
providing by the at least one machine learning model adapter input data to the loaded machine learning model, wherein the input data is based on at least one input message received by the Prediction System;
This limitation includes the step(s) of: providing by the at least one machine learning model adapter input data to the loaded machine learning model, wherein the input data is based on at least one input message received by the Prediction System. 
No additional elements are positively claimed.
This limitation is directed to inputting data into a model, in order to implement machine learning models into prediction systems which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk).
No additional elements are positively claimed.
performing predictions by the loaded machine learning model on input data received by the loaded machine learning model from the at least one machine learning model adapter;
This limitation includes the step(s) of: performing predictions by the loaded machine learning model on input data received by the loaded machine learning model from the at least one machine learning model adapter. 
No additional elements are positively claimed.
This limitation is directed to using the model to make predictions, in order to implement machine learning models into prediction systems which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk).
No additional elements are positively claimed.
receiving by the at least one machine learning model adapter prediction value results from the loaded machine learning model based on predictions performed by the loaded machine learning model; and
This limitation includes the step(s) of: receiving by the at least one machine learning model adapter prediction value results from the loaded machine learning model based on predictions performed by the loaded machine learning model. 
No additional elements are positively claimed.
This limitation is directed to receiving prediction results, in order to implement machine learning models into prediction systems which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk).
No additional elements are positively claimed.
sending by the at least one machine learning model adapter the prediction value results to the Prediction System.
This limitation includes the step(s) of: sending by the at least one machine learning model adapter the prediction value results to the Prediction System. 
No additional elements are positively claimed.
This limitation is directed to communicating (e.g., sending) the prediction results in order to implement machine learning models into prediction systems which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk).
No additional elements are positively claimed.


As shown above, the claims recite an abstract idea. 
Step 2A, Prong Two: Is the Abstract Idea Integrated into a Practical Application?
No. The judicial exception is not integrated into a practical application. There are NO additional elements positively claimed. As a result, the Office must interpret the claimed invention as purely abstract mental steps capable of being performed mentally. The additional elements listed above that relate to computing components are recited at a high level of generality (i.e., as generic components performing generic computer functions such as processing and outputting data) such that they amount to no more than mere instructions to apply the exception using generic computing components. 
Further, the claimed steps could be performed on a generic computer. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Additionally, the claims do not purport to improve the functioning of the computer itself. There is no technological problem that the claimed invention solves. Rather, the computer system is invoked merely as a tool. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, these claims are directed to an abstract idea. 
Step 2B: Does the Claim Provide an Inventive Concept?
No. The claims do not include additional elements that alone or in combination are sufficient to amount to significantly more than the judicial exception. In fact, there are NO additional elements claimed. As noted above, the claimed steps require nothing more than a generic computer.
As discussed above with respect to integration of the abstract idea into a practical application, the additional elements relating to computing components amount to no more than applying the exception using a generic computing components.  
Mere instructions to apply an exception using a generic computing component cannot provide an inventive concept. Furthermore, the broadest reasonable interpretation of the claimed computer components (i.e., additional elements) includes any generic computing components that are capable of being programmed to monitor and display data. 
Independent system claim 1 also contains the identified abstract ideas. The system claim contains NO additional elements. Consequently, the system claim is not significantly more for the same reasons and rationale above. 
Dependent claims 2-11 and 13-20 further describe the abstract idea. The dependent claims do NOT disclose any additional elements. Thus, as the dependent claims remain directed to a judicial exception, and as the additional elements of the claims do not amount to significantly more, the dependent claims are not patent eligible.
As such, the claims are not patent eligible. 
Invention Could be Performed Manually
It is conceivable that the invention could be performed manually without the aid of machine and/or computer. For example, Applicant claims loading a model, inputting data into the model, making predictions using the model, receiving prediction results, and sending or communicating the results. Each of these features could be performed manually and/or with the aid of a simple generic computer to facilitate the transmission of data.
See also Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., and In re Venner, which stand for the concept that automating manual activity and/or applying modern electronics to older mechanical devices to accomplish the same result is not sufficient to distinguish over the prior art. Here, applicant is merely claiming computers to facilitate and/or automate functions which used to be commonly performed by a human.
Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 82 USPQ2d 1687 (Fed. Cir. 2007) "[a]pplying modern electronics to older mechanical devices has been commonplace in recent years…").  The combination is thus the adaptation of an old idea or invention using newer technology that is commonly available and understood in the art. 
In In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958), the court held that broadly providing an automatic or mechanical means to replace manual activity which accomplished the same result is not sufficient to distinguish over the prior art.  MPEP 2144.04, III Automating a Manual Activity.
MPEP 2144.04 III - Automating a Manual Activity and In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) further stand for and provide motivation for using technology, hardware, computer, or server to automate a manual activity.  
Therefore, the Office finds no improvements to another technology or field, no improvements to the function of the computer itself, and no meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, based on the two-part Alice Corp. analysis, there are no limitations in any of the claims that transform the exception (i.e., the abstract idea) into a patent eligible application.
Claim Rejections - Not an Ordered Combination
None of the limitations, considered as an ordered combination provide eligibility, because taken as a whole, the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activity.
Claim Rejections - Preemption
Allowing the claims, as presently claimed, would preempt others from implementing machine learning models into prediction systems. Furthermore, the claim language only recites the abstract idea of performing this method; there are no concrete steps articulating a particular way in which this idea is being implemented or describing how it is being performed.  

Claim Rejections - 35 USC § 101 – software per se
Claims 1-11 are rejected under 35 USC §101 because the claimed invention is directed to non-statutory subject matter. Claim 1 is an apparatus/system claim and does not disclose any structural features. Rather, claim 15 is interpreted as purely software for performing the following steps: 
a Model Development System having at least one machine learning model stored therein, wherein the at least one machine learning model is configured to perform predictions on input data received by the at least one machine learning model; 
a Prediction System configured to receive at least one input message and to generate at least one prediction result based on at least one prediction performed on input data from the at least one received input message; and 
at least one machine learning model adapter coupled between the Model Development System and the Prediction System, 
wherein the at least one machine learning model adapter is configured to load a corresponding machine learning model from the Model Development System, 
wherein the at least one machine learning model adapter is configured to provide input data to the loaded machine learning model, 
wherein the input data is based on the at least one input message received by the Prediction System, 
wherein the at least one machine learning model adapter is configured to receive prediction value results from the loaded machine learning model based on predictions performed by the loaded machine learning model, and 
wherein the at least one machine learning model adapter is configured to send the prediction value results to the Prediction System.
Further, Applicant’s specification (US PGPub. 2021/0357785) does NOT disclose any structural components for implementing the various systems. Therefore, claims 1-11 are rejected under 35 USC § 101 because it is directed to software which is not a statutory class of invention.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over: Blomberg et al. 2020/0410367; in view of Brown et al. 2018/0349114.
Claim 12. Blomberg et al. 2020/0410367 further teaches A method for integrating machine learning models (Blomberg et al. 2020/0410367 [0001 - computerized analytics systems using machine learning models] The present disclosure relates to computerized analytics systems and more particularly to computerized analytics systems using machine learning models. [0034 - machine learning algorithms] The development module 248 executes a plurality of variable selection algorithms, such as one or more machine learning algorithms applied to the raw client data stored in the data stack 216. The variable selection algorithms include, but are not limited to, algorithms configured to identify variables predictive of a selected client behavior event based on bivariate analysis, correlation analysis, feature importance or feature selection analysis, and principal component regression (PCR) analysis. Output results of the variable selection algorithms may include a selected subset of variables.) into a Production System (Blomberg et al. 2020/0410367 [0039 – production model interpreted as Production System] At 320, the method 300 verifies the stability of the selected production model. For example, the method 300 verifies whether the actual performance of the production model achieves the lift (or, a predetermined lift) for the model as previously determined by the model validation system 212. In some examples, the model validation system 212 may be further configured to apply an algorithm (e.g., the model validation software) to the selected production model using subsequently generated client data to verify that the performance of the model corresponds to the predicted lift of the model. In other words, the model may have been developed and validated, prior to selecting the model, using previously acquired client data. Accordingly, the actual performance of the model using subsequent client data (i.e., data that is acquired after the model is selected as the production model) may be verified to confirm that the previously calculated lift corresponds to the actual lift.), wherein the Production System includes a Model Development System (Blomberg et al. 2020/0410367 [0013 - a system including a model development system and a model validation system] FIG. 2 is a block diagram of an example implementation of a system including a model development system and a model validation system according to the principles of the present disclosure. [0027 - model development system] The control module 232 may be further configured to execute model development software (e.g., all or portions of model development software implemented by the model development system 208 and/or stored within the data stack 216) and run and validate models (e.g., using the model validation system 212, models, files, and client data stored in the data stack 216, etc.). The user device 204 communicates with the model development system 208, the model validation system 212, and the data stack 216 via a communication interface 244 (e.g., a wireless communication interface, a cellular communication interface, etc.). The model development system 208, the model validation system 212, and/or the data stack 216 may implement corresponding communication interfaces (not shown). [0028 - model development system 208 includes a development module 248 configured to control functions of the model development system] The model development system 208 includes a development module 248 configured to control functions of the model development system 208, including, but not limited to, communicating with the user device 204 and the data stack 216 to facilitate model development. For example, the development module 248 may correspond to a processor configured to execute software instructions stored in memory 252 and/or high capacity storage 256 and access data stored in the data stack 216, including, but not limited to, raw client data, stored production and development models, model development software, etc. [0029 - development module 248 may be responsive to inputs received from the user device] The development module 248 may correspond to a processing server, service controller, etc. and may be configured to implement an application programming interface (API) for model development accessible by the user device 204. For example, the development module 248 may be responsive to inputs received from the user device 204. Conversely, the model development system 208 provides information to be displayed on the user device 204. In this manner, one or more users may use respective user devices 204 to access the model development system 208 to develop models as described below in more detail.) and a Prediction System (Blomberg et al. 2020/0410367), the method comprising: loading by at least one machine learning model adapter coupled between the Model Development System (Blomberg et al. 2020/0410367 [0013 - a system including a model development system and a model validation system] FIG. 2 is a block diagram of an example implementation of a system including a model development system and a model validation system according to the principles of the present disclosure. [0027 - model development system] The control module 232 may be further configured to execute model development software (e.g., all or portions of model development software implemented by the model development system 208 and/or stored within the data stack 216) and run and validate models (e.g., using the model validation system 212, models, files, and client data stored in the data stack 216, etc.). The user device 204 communicates with the model development system 208, the model validation system 212, and the data stack 216 via a communication interface 244 (e.g., a wireless communication interface, a cellular communication interface, etc.). The model development system 208, the model validation system 212, and/or the data stack 216 may implement corresponding communication interfaces (not shown). [0028 - model development system 208 includes a development module 248 configured to control functions of the model development system] The model development system 208 includes a development module 248 configured to control functions of the model development system 208, including, but not limited to, communicating with the user device 204 and the data stack 216 to facilitate model development. For example, the development module 248 may correspond to a processor configured to execute software instructions stored in memory 252 and/or high capacity storage 256 and access data stored in the data stack 216, including, but not limited to, raw client data, stored production and development models, model development software, etc. [0029 - development module 248 may be responsive to inputs received from the user device] The development module 248 may correspond to a processing server, service controller, etc. and may be configured to implement an application programming interface (API) for model development accessible by the user device 204. For example, the development module 248 may be responsive to inputs received from the user device 204. Conversely, the model development system 208 provides information to be displayed on the user device 204. In this manner, one or more users may use respective user devices 204 to access the model development system 208 to develop models as described below in more detail.) and a Prediction System (Blomberg et al. 2020/0410367) and the Prediction System (Blomberg et al. 2020/0410367 [0021 - system [] configured to develop and validate models for predicting…] FIG. 1 is an example system 100 configured to develop and validate models for predicting client behavior according to the principles of the present disclosure. One or more user devices—for example, a first user device 104-1, a second user device 104-2, etc. (collectively, user devices 104)—may be used to access a model development system 108, a model validation system 112, and a data stack 116 via a distributed communication system (DCS) 120, such as the Internet, a cloud computing system, etc., and a respective user interface. For example, the user devices 104 may include a smartphone or other mobile device as shown at 104-1, a mobile or desktop computing device as shown at 104-2, etc. Although shown separately, in some examples the model development system 108 and the model validation system 112 may be implemented within a same computing device, server, components of a cloud computing system, etc. [0025 - models for predicting… a user interface 220 configured to receive inputs from and display information to a user…] FIG. 2 shows an example implementation of a system 200 including a user device 204, model development system 208, model validation system 212, and data stack 216 configured to develop and validate models for predicting client behavior according to the principles of the present disclosure. For simplicity, the DCS 120 of FIG. 1 is not shown. The user device 204 implements a user interface 220 configured to receive inputs from and display information to a user. For example, the user interface 220 includes an input module 224 configured to receive inputs entered via a touchscreen and/or buttons, a physical or virtual keyboard, voice commands, etc. Conversely, the user interface 220 includes a display 228 configured to display information to the user. In some examples, the user interface 220 corresponds to a touchscreen configured to both receive inputs and display information and images. [0032 - a method 300 for developing and validating models for predicting… may correspond to data input using the user device 204 and provided to the model development system] Referring now to FIG. 3, a method 300 for developing and validating models for predicting client behavior according to the principles of the present disclosure is shown. At 304, the method 300 acquires a use case corresponding to a predicted client behavior event. For example only, the use case may correspond to a prediction of a client behavior event such as a prediction of client attrition (i.e., a prediction of whether a particular client will stop using the services of a financial investment system). The acquired use case may correspond to data input using the user device 204 and provided to the model development system 208.) a corresponding machine learning model (Blomberg et al. 2020/0410367 [0001 - computerized analytics systems using machine learning models] The present disclosure relates to computerized analytics systems and more particularly to computerized analytics systems using machine learning models. [0034 - machine learning algorithms] The development module 248 executes a plurality of variable selection algorithms, such as one or more machine learning algorithms applied to the raw client data stored in the data stack 216. The variable selection algorithms include, but are not limited to, algorithms configured to identify variables predictive of a selected client behavior event based on bivariate analysis, correlation analysis, feature importance or feature selection analysis, and principal component regression (PCR) analysis. Output results of the variable selection algorithms may include a selected subset of variables.) from the Model Development System (Blomberg et al. 2020/0410367 [0013 - a system including a model development system and a model validation system] FIG. 2 is a block diagram of an example implementation of a system including a model development system and a model validation system according to the principles of the present disclosure. [0027 - model development system] The control module 232 may be further configured to execute model development software (e.g., all or portions of model development software implemented by the model development system 208 and/or stored within the data stack 216) and run and validate models (e.g., using the model validation system 212, models, files, and client data stored in the data stack 216, etc.). The user device 204 communicates with the model development system 208, the model validation system 212, and the data stack 216 via a communication interface 244 (e.g., a wireless communication interface, a cellular communication interface, etc.). The model development system 208, the model validation system 212, and/or the data stack 216 may implement corresponding communication interfaces (not shown). [0028 - model development system 208 includes a development module 248 configured to control functions of the model development system] The model development system 208 includes a development module 248 configured to control functions of the model development system 208, including, but not limited to, communicating with the user device 204 and the data stack 216 to facilitate model development. For example, the development module 248 may correspond to a processor configured to execute software instructions stored in memory 252 and/or high capacity storage 256 and access data stored in the data stack 216, including, but not limited to, raw client data, stored production and development models, model development software, etc. [0029 - development module 248 may be responsive to inputs received from the user device] The development module 248 may correspond to a processing server, service controller, etc. and may be configured to implement an application programming interface (API) for model development accessible by the user device 204. For example, the development module 248 may be responsive to inputs received from the user device 204. Conversely, the model development system 208 provides information to be displayed on the user device 204. In this manner, one or more users may use respective user devices 204 to access the model development system 208 to develop models as described below in more detail.) and a Prediction System (Blomberg et al. 2020/0410367); providing by the at least one machine learning model adapter input data (Blomberg et al. 2020/0410367 [0022 - user devices 104 execute respective user interfaces configured to interact with the model development software, receive inputs, display results, etc., while the model development system 108 executes the model development software] The user devices 104 may be configured to provide access to and, in some examples, execute model development software. For example, the model development software may be stored in and/or executed by the model development system 108 and be accessible via the DCS 120, allowing users to remotely access the model development software using the user devices 104. In some examples, the user devices 104 execute respective user interfaces configured to interact with the model development software, receive inputs, display results, etc., while the model development system 108 executes the model development software. In other examples, the user devices 104 may be configured to store and/or retrieve portions of the model development software to be executed on the user devices 104.) to the loaded machine learning model (Blomberg et al. 2020/0410367 [0001 - computerized analytics systems using machine learning models] The present disclosure relates to computerized analytics systems and more particularly to computerized analytics systems using machine learning models. [0034 - machine learning algorithms] The development module 248 executes a plurality of variable selection algorithms, such as one or more machine learning algorithms applied to the raw client data stored in the data stack 216. The variable selection algorithms include, but are not limited to, algorithms configured to identify variables predictive of a selected client behavior event based on bivariate analysis, correlation analysis, feature importance or feature selection analysis, and principal component regression (PCR) analysis. Output results of the variable selection algorithms may include a selected subset of variables.), wherein the input data is based on at least one input message received by the Prediction System (Blomberg et al. 2020/0410367 [0021 - system [] configured to develop and validate models for predicting…] FIG. 1 is an example system 100 configured to develop and validate models for predicting client behavior according to the principles of the present disclosure. One or more user devices—for example, a first user device 104-1, a second user device 104-2, etc. (collectively, user devices 104)—may be used to access a model development system 108, a model validation system 112, and a data stack 116 via a distributed communication system (DCS) 120, such as the Internet, a cloud computing system, etc., and a respective user interface. For example, the user devices 104 may include a smartphone or other mobile device as shown at 104-1, a mobile or desktop computing device as shown at 104-2, etc. Although shown separately, in some examples the model development system 108 and the model validation system 112 may be implemented within a same computing device, server, components of a cloud computing system, etc. [0025 - models for predicting… a user interface 220 configured to receive inputs from and display information to a user…] FIG. 2 shows an example implementation of a system 200 including a user device 204, model development system 208, model validation system 212, and data stack 216 configured to develop and validate models for predicting client behavior according to the principles of the present disclosure. For simplicity, the DCS 120 of FIG. 1 is not shown. The user device 204 implements a user interface 220 configured to receive inputs from and display information to a user. For example, the user interface 220 includes an input module 224 configured to receive inputs entered via a touchscreen and/or buttons, a physical or virtual keyboard, voice commands, etc. Conversely, the user interface 220 includes a display 228 configured to display information to the user. In some examples, the user interface 220 corresponds to a touchscreen configured to both receive inputs and display information and images. [0032 - a method 300 for developing and validating models for predicting… may correspond to data input using the user device 204 and provided to the model development system] Referring now to FIG. 3, a method 300 for developing and validating models for predicting client behavior according to the principles of the present disclosure is shown. At 304, the method 300 acquires a use case corresponding to a predicted client behavior event. For example only, the use case may correspond to a prediction of a client behavior event such as a prediction of client attrition (i.e., a prediction of whether a particular client will stop using the services of a financial investment system). The acquired use case may correspond to data input using the user device 204 and provided to the model development system 208.); performing predictions by the loaded machine learning model (Blomberg et al. 2020/0410367 [0001 - computerized analytics systems using machine learning models] The present disclosure relates to computerized analytics systems and more particularly to computerized analytics systems using machine learning models. [0034 - machine learning algorithms] The development module 248 executes a plurality of variable selection algorithms, such as one or more machine learning algorithms applied to the raw client data stored in the data stack 216. The variable selection algorithms include, but are not limited to, algorithms configured to identify variables predictive of a selected client behavior event based on bivariate analysis, correlation analysis, feature importance or feature selection analysis, and principal component regression (PCR) analysis. Output results of the variable selection algorithms may include a selected subset of variables.) on input data received by the loaded machine learning model (Blomberg et al. 2020/0410367 [0001 - computerized analytics systems using machine learning models] The present disclosure relates to computerized analytics systems and more particularly to computerized analytics systems using machine learning models. [0034 - machine learning algorithms] The development module 248 executes a plurality of variable selection algorithms, such as one or more machine learning algorithms applied to the raw client data stored in the data stack 216. The variable selection algorithms include, but are not limited to, algorithms configured to identify variables predictive of a selected client behavior event based on bivariate analysis, correlation analysis, feature importance or feature selection analysis, and principal component regression (PCR) analysis. Output results of the variable selection algorithms may include a selected subset of variables.) from the at least one machine learning model adapter; receiving by the at least one machine learning model adapter prediction value results (Blomberg et al. 2020/0410367 [0021 - system [] configured to develop and validate models for predicting…] FIG. 1 is an example system 100 configured to develop and validate models for predicting client behavior according to the principles of the present disclosure. One or more user devices—for example, a first user device 104-1, a second user device 104-2, etc. (collectively, user devices 104)—may be used to access a model development system 108, a model validation system 112, and a data stack 116 via a distributed communication system (DCS) 120, such as the Internet, a cloud computing system, etc., and a respective user interface. For example, the user devices 104 may include a smartphone or other mobile device as shown at 104-1, a mobile or desktop computing device as shown at 104-2, etc. Although shown separately, in some examples the model development system 108 and the model validation system 112 may be implemented within a same computing device, server, components of a cloud computing system, etc. [0025 - models for predicting… a user interface 220 configured to receive inputs from and display information to a user…] FIG. 2 shows an example implementation of a system 200 including a user device 204, model development system 208, model validation system 212, and data stack 216 configured to develop and validate models for predicting client behavior according to the principles of the present disclosure. For simplicity, the DCS 120 of FIG. 1 is not shown. The user device 204 implements a user interface 220 configured to receive inputs from and display information to a user. For example, the user interface 220 includes an input module 224 configured to receive inputs entered via a touchscreen and/or buttons, a physical or virtual keyboard, voice commands, etc. Conversely, the user interface 220 includes a display 228 configured to display information to the user. In some examples, the user interface 220 corresponds to a touchscreen configured to both receive inputs and display information and images. [0032 - a method 300 for developing and validating models for predicting… may correspond to data input using the user device 204 and provided to the model development system] Referring now to FIG. 3, a method 300 for developing and validating models for predicting client behavior according to the principles of the present disclosure is shown. At 304, the method 300 acquires a use case corresponding to a predicted client behavior event. For example only, the use case may correspond to a prediction of a client behavior event such as a prediction of client attrition (i.e., a prediction of whether a particular client will stop using the services of a financial investment system). The acquired use case may correspond to data input using the user device 204 and provided to the model development system 208.) from the loaded machine learning model (Blomberg et al. 2020/0410367 [0001 - computerized analytics systems using machine learning models] The present disclosure relates to computerized analytics systems and more particularly to computerized analytics systems using machine learning models. [0034 - machine learning algorithms] The development module 248 executes a plurality of variable selection algorithms, such as one or more machine learning algorithms applied to the raw client data stored in the data stack 216. The variable selection algorithms include, but are not limited to, algorithms configured to identify variables predictive of a selected client behavior event based on bivariate analysis, correlation analysis, feature importance or feature selection analysis, and principal component regression (PCR) analysis. Output results of the variable selection algorithms may include a selected subset of variables.) based on predictions performed by the loaded machine learning model (Blomberg et al. 2020/0410367 [0001 - computerized analytics systems using machine learning models] The present disclosure relates to computerized analytics systems and more particularly to computerized analytics systems using machine learning models. [0034 - machine learning algorithms] The development module 248 executes a plurality of variable selection algorithms, such as one or more machine learning algorithms applied to the raw client data stored in the data stack 216. The variable selection algorithms include, but are not limited to, algorithms configured to identify variables predictive of a selected client behavior event based on bivariate analysis, correlation analysis, feature importance or feature selection analysis, and principal component regression (PCR) analysis. Output results of the variable selection algorithms may include a selected subset of variables.); and sending by the at least one machine learning model adapter the prediction value results to the Prediction System (Blomberg et al. 2020/0410367 [0021 - system [] configured to develop and validate models for predicting…] FIG. 1 is an example system 100 configured to develop and validate models for predicting client behavior according to the principles of the present disclosure. One or more user devices—for example, a first user device 104-1, a second user device 104-2, etc. (collectively, user devices 104)—may be used to access a model development system 108, a model validation system 112, and a data stack 116 via a distributed communication system (DCS) 120, such as the Internet, a cloud computing system, etc., and a respective user interface. For example, the user devices 104 may include a smartphone or other mobile device as shown at 104-1, a mobile or desktop computing device as shown at 104-2, etc. Although shown separately, in some examples the model development system 108 and the model validation system 112 may be implemented within a same computing device, server, components of a cloud computing system, etc. [0025 - models for predicting… a user interface 220 configured to receive inputs from and display information to a user…] FIG. 2 shows an example implementation of a system 200 including a user device 204, model development system 208, model validation system 212, and data stack 216 configured to develop and validate models for predicting client behavior according to the principles of the present disclosure. For simplicity, the DCS 120 of FIG. 1 is not shown. The user device 204 implements a user interface 220 configured to receive inputs from and display information to a user. For example, the user interface 220 includes an input module 224 configured to receive inputs entered via a touchscreen and/or buttons, a physical or virtual keyboard, voice commands, etc. Conversely, the user interface 220 includes a display 228 configured to display information to the user. In some examples, the user interface 220 corresponds to a touchscreen configured to both receive inputs and display information and images. [0032 - a method 300 for developing and validating models for predicting… may correspond to data input using the user device 204 and provided to the model development system] Referring now to FIG. 3, a method 300 for developing and validating models for predicting client behavior according to the principles of the present disclosure is shown. At 304, the method 300 acquires a use case corresponding to a predicted client behavior event. For example only, the use case may correspond to a prediction of a client behavior event such as a prediction of client attrition (i.e., a prediction of whether a particular client will stop using the services of a financial investment system). The acquired use case may correspond to data input using the user device 204 and provided to the model development system 208.).
Blomberg et al. 2020/0410367 may not expressly disclose “integrating machine learning models”, however, Brown et al. 2018/0349114 teaches these features as follows (Brown et al. 2018/0349114 [0002 - transformation and presentation of machine learning models in integrated development environments] The present description relates generally to transformation and presentation of machine learning models in integrated development environments, including interpreted software development environments. [0028 - integrating existing machine learning models] For integrating existing machine learning models (e.g., ML models 212), the IDE 200 may include a machine learning (ML) model transformer 215 that includes a specification converter 220, and an object oriented programming (OOP) code generator 240. Each of these components is further described below. An example process of transforming an existing ML model is described further below in FIG. 2. Although the ML model transformer 215 is illustrated as part of the IDE 200, in some implementations, the ML model transformer 215 may execute as a separate process from the IDE 200. Further, although objected oriented programming is mentioned with respect to the OOP code generator 240 and other components herein, it is appreciated that other types of programming languages are contemplated by the subject technology and that object oriented programming languages are used herein for purposes of explanation. In particular, any programming language may be utilized with respect to the components of the IDE 200 and still be within the scope of the subject technology.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Blomberg et al. 2020/0410367 to include the integrating machine learning models features as taught by Brown et al. 2018/0349114. One of ordinary skill in the art would have been motivated to do so in order to integrate together various well known machine learning models which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).
Claim 1. A production system for integrating machine learning models, comprising: 
a Model Development System having at least one machine learning model stored therein, wherein the at least one machine learning model is configured to perform predictions on input data received by the at least one machine learning model; 
a Prediction System configured to receive at least one input message and to generate at least one prediction result based on at least one prediction performed on input data from the at least one received input message; and 
at least one machine learning model adapter coupled between the Model Development System and the Prediction System, 
wherein the at least one machine learning model adapter is configured to load a corresponding machine learning model from the Model Development System, 
wherein the at least one machine learning model adapter is configured to provide input data to the loaded machine learning model, 
wherein the input data is based on the at least one input message received by the Prediction System, 
wherein the at least one machine learning model adapter is configured to receive prediction value results from the loaded machine learning model based on predictions performed by the loaded machine learning model, and 
wherein the at least one machine learning model adapter is configured to send the prediction value results to the Prediction System.
Claim 1, has similar limitations as of Claim(s) 12, therefore it is REJECTED under the same rationale as Claim(s) 12. 

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over: Blomberg et al. 2020/0410367; in view of Brown et al. 2018/0349114.
Claim 13. Blomberg et al. 2020/0410367 further teaches The method as recited in claim 12, further comprising sending at least one configuration file (Blomberg et al. 2020/0410367 [0024 – model files interpreted as configuration files] The data stack 116 stores data including, but not limited to, raw client data, the models (including model files for both production models and models under development), model development and validation software, etc. The data stored in the data stack 116 may be accessed and retrieved by the model development system 108, the model validation system 112, and the user devices 104 to develop, validate, and run the models. The data stack 116 may correspond to storage and/or memory devices in a single or multiple locations, such as one or more servers, a cloud computing system, databases or data warehouse appliances, etc.) by the Model Development System (Blomberg et al. 2020/0410367 [0013 - a system including a model development system and a model validation system] FIG. 2 is a block diagram of an example implementation of a system including a model development system and a model validation system according to the principles of the present disclosure. [0027 - model development system] The control module 232 may be further configured to execute model development software (e.g., all or portions of model development software implemented by the model development system 208 and/or stored within the data stack 216) and run and validate models (e.g., using the model validation system 212, models, files, and client data stored in the data stack 216, etc.). The user device 204 communicates with the model development system 208, the model validation system 212, and the data stack 216 via a communication interface 244 (e.g., a wireless communication interface, a cellular communication interface, etc.). The model development system 208, the model validation system 212, and/or the data stack 216 may implement corresponding communication interfaces (not shown). [0028 - model development system 208 includes a development module 248 configured to control functions of the model development system] The model development system 208 includes a development module 248 configured to control functions of the model development system 208, including, but not limited to, communicating with the user device 204 and the data stack 216 to facilitate model development. For example, the development module 248 may correspond to a processor configured to execute software instructions stored in memory 252 and/or high capacity storage 256 and access data stored in the data stack 216, including, but not limited to, raw client data, stored production and development models, model development software, etc. [0029 - development module 248 may be responsive to inputs received from the user device] The development module 248 may correspond to a processing server, service controller, etc. and may be configured to implement an application programming interface (API) for model development accessible by the user device 204. For example, the development module 248 may be responsive to inputs received from the user device 204. Conversely, the model development system 208 provides information to be displayed on the user device 204. In this manner, one or more users may use respective user devices 204 to access the model development system 208 to develop models as described below in more detail.) and a Prediction System (Blomberg et al. 2020/0410367) to the Prediction System (Blomberg et al. 2020/0410367 [0021 - system [] configured to develop and validate models for predicting…] FIG. 1 is an example system 100 configured to develop and validate models for predicting client behavior according to the principles of the present disclosure. One or more user devices—for example, a first user device 104-1, a second user device 104-2, etc. (collectively, user devices 104)—may be used to access a model development system 108, a model validation system 112, and a data stack 116 via a distributed communication system (DCS) 120, such as the Internet, a cloud computing system, etc., and a respective user interface. For example, the user devices 104 may include a smartphone or other mobile device as shown at 104-1, a mobile or desktop computing device as shown at 104-2, etc. Although shown separately, in some examples the model development system 108 and the model validation system 112 may be implemented within a same computing device, server, components of a cloud computing system, etc. [0025 - models for predicting… a user interface 220 configured to receive inputs from and display information to a user…] FIG. 2 shows an example implementation of a system 200 including a user device 204, model development system 208, model validation system 212, and data stack 216 configured to develop and validate models for predicting client behavior according to the principles of the present disclosure. For simplicity, the DCS 120 of FIG. 1 is not shown. The user device 204 implements a user interface 220 configured to receive inputs from and display information to a user. For example, the user interface 220 includes an input module 224 configured to receive inputs entered via a touchscreen and/or buttons, a physical or virtual keyboard, voice commands, etc. Conversely, the user interface 220 includes a display 228 configured to display information to the user. In some examples, the user interface 220 corresponds to a touchscreen configured to both receive inputs and display information and images. [0032 - a method 300 for developing and validating models for predicting… may correspond to data input using the user device 204 and provided to the model development system] Referring now to FIG. 3, a method 300 for developing and validating models for predicting client behavior according to the principles of the present disclosure is shown. At 304, the method 300 acquires a use case corresponding to a predicted client behavior event. For example only, the use case may correspond to a prediction of a client behavior event such as a prediction of client attrition (i.e., a prediction of whether a particular client will stop using the services of a financial investment system). The acquired use case may correspond to data input using the user device 204 and provided to the model development system 208.), wherein the at least one configuration file includes configuration information (Blomberg et al. 2020/0410367 [0024 – model files interpreted as configuration files] The data stack 116 stores data including, but not limited to, raw client data, the models (including model files for both production models and models under development), model development and validation software, etc. The data stored in the data stack 116 may be accessed and retrieved by the model development system 108, the model validation system 112, and the user devices 104 to develop, validate, and run the models. The data stack 116 may correspond to storage and/or memory devices in a single or multiple locations, such as one or more servers, a cloud computing system, databases or data warehouse appliances, etc.) associated with the at least one machine learning model (Blomberg et al. 2020/0410367 [0001 - computerized analytics systems using machine learning models] The present disclosure relates to computerized analytics systems and more particularly to computerized analytics systems using machine learning models. [0034 - machine learning algorithms] The development module 248 executes a plurality of variable selection algorithms, such as one or more machine learning algorithms applied to the raw client data stored in the data stack 216. The variable selection algorithms include, but are not limited to, algorithms configured to identify variables predictive of a selected client behavior event based on bivariate analysis, correlation analysis, feature importance or feature selection analysis, and principal component regression (PCR) analysis. Output results of the variable selection algorithms may include a selected subset of variables.) stored in the Model Development System (Blomberg et al. 2020/0410367 [0013 - a system including a model development system and a model validation system] FIG. 2 is a block diagram of an example implementation of a system including a model development system and a model validation system according to the principles of the present disclosure. [0027 - model development system] The control module 232 may be further configured to execute model development software (e.g., all or portions of model development software implemented by the model development system 208 and/or stored within the data stack 216) and run and validate models (e.g., using the model validation system 212, models, files, and client data stored in the data stack 216, etc.). The user device 204 communicates with the model development system 208, the model validation system 212, and the data stack 216 via a communication interface 244 (e.g., a wireless communication interface, a cellular communication interface, etc.). The model development system 208, the model validation system 212, and/or the data stack 216 may implement corresponding communication interfaces (not shown). [0028 - model development system 208 includes a development module 248 configured to control functions of the model development system] The model development system 208 includes a development module 248 configured to control functions of the model development system 208, including, but not limited to, communicating with the user device 204 and the data stack 216 to facilitate model development. For example, the development module 248 may correspond to a processor configured to execute software instructions stored in memory 252 and/or high capacity storage 256 and access data stored in the data stack 216, including, but not limited to, raw client data, stored production and development models, model development software, etc. [0029 - development module 248 may be responsive to inputs received from the user device] The development module 248 may correspond to a processing server, service controller, etc. and may be configured to implement an application programming interface (API) for model development accessible by the user device 204. For example, the development module 248 may be responsive to inputs received from the user device 204. Conversely, the model development system 208 provides information to be displayed on the user device 204. In this manner, one or more users may use respective user devices 204 to access the model development system 208 to develop models as described below in more detail.) and a Prediction System (Blomberg et al. 2020/0410367).
Claim 2. The production system as recited in claim 1, further comprising at least one configuration file having configuration information associated with the at least one machine learning model stored in the Model Development System, wherein the at least one configuration file is selected by the Prediction System in real-time.
Claim 2, has similar limitations as of Claim(s) 13, therefore it is REJECTED under the same rationale as Claim(s) 13. 
Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over: Blomberg et al. 2020/0410367; in view of Brown et al. 2018/0349114.
Claim 14. Blomberg et al. 2020/0410367 further teaches The method as recited in claim 13, further comprising updating (Blomberg et al. 2020/0410367 [0043 - update] At 416, the method 400 determines whether to update the selected subset of variables. For example, the method 400 may selectively add or remove variables from the selected subset in response to input from a user received at the user device 204. In other examples, a variable may be added to (or removed from) the selected subset in response to a later determination that the variable is correlated to (or not correlated to) the client behavior. For example, the method 400 may periodically execute the variable selection algorithms as new client data is acquired to update the selected subset of variables. If true, the method 400 continues to 420 to update the selected subset of variables. If false, the method 400 may continue to determine whether to update the selected subset of variables or end.) the at least one configuration file (Blomberg et al. 2020/0410367 [0024 – model files interpreted as configuration files] The data stack 116 stores data including, but not limited to, raw client data, the models (including model files for both production models and models under development), model development and validation software, etc. The data stored in the data stack 116 may be accessed and retrieved by the model development system 108, the model validation system 112, and the user devices 104 to develop, validate, and run the models. The data stack 116 may correspond to storage and/or memory devices in a single or multiple locations, such as one or more servers, a cloud computing system, databases or data warehouse appliances, etc.) whenever a new machine learning model (Blomberg et al. 2020/0410367 [0001 - computerized analytics systems using machine learning models] The present disclosure relates to computerized analytics systems and more particularly to computerized analytics systems using machine learning models. [0034 - machine learning algorithms] The development module 248 executes a plurality of variable selection algorithms, such as one or more machine learning algorithms applied to the raw client data stored in the data stack 216. The variable selection algorithms include, but are not limited to, algorithms configured to identify variables predictive of a selected client behavior event based on bivariate analysis, correlation analysis, feature importance or feature selection analysis, and principal component regression (PCR) analysis. Output results of the variable selection algorithms may include a selected subset of variables.) is stored in the Model Development System (Blomberg et al. 2020/0410367 [0013 - a system including a model development system and a model validation system] FIG. 2 is a block diagram of an example implementation of a system including a model development system and a model validation system according to the principles of the present disclosure. [0027 - model development system] The control module 232 may be further configured to execute model development software (e.g., all or portions of model development software implemented by the model development system 208 and/or stored within the data stack 216) and run and validate models (e.g., using the model validation system 212, models, files, and client data stored in the data stack 216, etc.). The user device 204 communicates with the model development system 208, the model validation system 212, and the data stack 216 via a communication interface 244 (e.g., a wireless communication interface, a cellular communication interface, etc.). The model development system 208, the model validation system 212, and/or the data stack 216 may implement corresponding communication interfaces (not shown). [0028 - model development system 208 includes a development module 248 configured to control functions of the model development system] The model development system 208 includes a development module 248 configured to control functions of the model development system 208, including, but not limited to, communicating with the user device 204 and the data stack 216 to facilitate model development. For example, the development module 248 may correspond to a processor configured to execute software instructions stored in memory 252 and/or high capacity storage 256 and access data stored in the data stack 216, including, but not limited to, raw client data, stored production and development models, model development software, etc. [0029 - development module 248 may be responsive to inputs received from the user device] The development module 248 may correspond to a processing server, service controller, etc. and may be configured to implement an application programming interface (API) for model development accessible by the user device 204. For example, the development module 248 may be responsive to inputs received from the user device 204. Conversely, the model development system 208 provides information to be displayed on the user device 204. In this manner, one or more users may use respective user devices 204 to access the model development system 208 to develop models as described below in more detail.) and a Prediction System (Blomberg et al. 2020/0410367).
Claim 3. The production system as recited in claim 2, wherein the at least one configuration file is updated whenever a new machine learning model is stored in the Model Development System.
Claim 3, has similar limitations as of Claim(s) 14, therefore it is REJECTED under the same rationale as Claim(s) 14. 


Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over: Blomberg et al. 2020/0410367; in view of Brown et al. 2018/0349114.
Claim 15. Blomberg et al. 2020/0410367 further teaches The method as recited in claim 12, wherein the Prediction System (Blomberg et al. 2020/0410367 [0021 - system [] configured to develop and validate models for predicting…] FIG. 1 is an example system 100 configured to develop and validate models for predicting client behavior according to the principles of the present disclosure. One or more user devices—for example, a first user device 104-1, a second user device 104-2, etc. (collectively, user devices 104)—may be used to access a model development system 108, a model validation system 112, and a data stack 116 via a distributed communication system (DCS) 120, such as the Internet, a cloud computing system, etc., and a respective user interface. For example, the user devices 104 may include a smartphone or other mobile device as shown at 104-1, a mobile or desktop computing device as shown at 104-2, etc. Although shown separately, in some examples the model development system 108 and the model validation system 112 may be implemented within a same computing device, server, components of a cloud computing system, etc. [0025 - models for predicting… a user interface 220 configured to receive inputs from and display information to a user…] FIG. 2 shows an example implementation of a system 200 including a user device 204, model development system 208, model validation system 212, and data stack 216 configured to develop and validate models for predicting client behavior according to the principles of the present disclosure. For simplicity, the DCS 120 of FIG. 1 is not shown. The user device 204 implements a user interface 220 configured to receive inputs from and display information to a user. For example, the user interface 220 includes an input module 224 configured to receive inputs entered via a touchscreen and/or buttons, a physical or virtual keyboard, voice commands, etc. Conversely, the user interface 220 includes a display 228 configured to display information to the user. In some examples, the user interface 220 corresponds to a touchscreen configured to both receive inputs and display information and images. [0032 - a method 300 for developing and validating models for predicting… may correspond to data input using the user device 204 and provided to the model development system] Referring now to FIG. 3, a method 300 for developing and validating models for predicting client behavior according to the principles of the present disclosure is shown. At 304, the method 300 acquires a use case corresponding to a predicted client behavior event. For example only, the use case may correspond to a prediction of a client behavior event such as a prediction of client attrition (i.e., a prediction of whether a particular client will stop using the services of a financial investment system). The acquired use case may correspond to data input using the user device 204 and provided to the model development system 208.) receives a plurality of prediction value results from a corresponding plurality of machine learning model adapters (Blomberg et al. 2020/0410367 [0001 - computerized analytics systems using machine learning models] The present disclosure relates to computerized analytics systems and more particularly to computerized analytics systems using machine learning models. [0034 - machine learning algorithms] The development module 248 executes a plurality of variable selection algorithms, such as one or more machine learning algorithms applied to the raw client data stored in the data stack 216. The variable selection algorithms include, but are not limited to, algorithms configured to identify variables predictive of a selected client behavior event based on bivariate analysis, correlation analysis, feature importance or feature selection analysis, and principal component regression (PCR) analysis. Output results of the variable selection algorithms may include a selected subset of variables.), and wherein the Prediction System (Blomberg et al. 2020/0410367 [0021 - system [] configured to develop and validate models for predicting…] FIG. 1 is an example system 100 configured to develop and validate models for predicting client behavior according to the principles of the present disclosure. One or more user devices—for example, a first user device 104-1, a second user device 104-2, etc. (collectively, user devices 104)—may be used to access a model development system 108, a model validation system 112, and a data stack 116 via a distributed communication system (DCS) 120, such as the Internet, a cloud computing system, etc., and a respective user interface. For example, the user devices 104 may include a smartphone or other mobile device as shown at 104-1, a mobile or desktop computing device as shown at 104-2, etc. Although shown separately, in some examples the model development system 108 and the model validation system 112 may be implemented within a same computing device, server, components of a cloud computing system, etc. [0025 - models for predicting… a user interface 220 configured to receive inputs from and display information to a user…] FIG. 2 shows an example implementation of a system 200 including a user device 204, model development system 208, model validation system 212, and data stack 216 configured to develop and validate models for predicting client behavior according to the principles of the present disclosure. For simplicity, the DCS 120 of FIG. 1 is not shown. The user device 204 implements a user interface 220 configured to receive inputs from and display information to a user. For example, the user interface 220 includes an input module 224 configured to receive inputs entered via a touchscreen and/or buttons, a physical or virtual keyboard, voice commands, etc. Conversely, the user interface 220 includes a display 228 configured to display information to the user. In some examples, the user interface 220 corresponds to a touchscreen configured to both receive inputs and display information and images. [0032 - a method 300 for developing and validating models for predicting… may correspond to data input using the user device 204 and provided to the model development system] Referring now to FIG. 3, a method 300 for developing and validating models for predicting client behavior according to the principles of the present disclosure is shown. At 304, the method 300 acquires a use case corresponding to a predicted client behavior event. For example only, the use case may correspond to a prediction of a client behavior event such as a prediction of client attrition (i.e., a prediction of whether a particular client will stop using the services of a financial investment system). The acquired use case may correspond to data input using the user device 204 and provided to the model development system 208.) generates a consolidated prediction score based on the plurality of prediction value results (Blomberg et al. 2020/0410367 [0020] Model development and validation systems and methods according to the present disclosure are configured to identify which data (e.g., variables) and models are most relevant to various client behavior events and update the models according to actual results. For example, models and various processes are applied to raw client data to identify the most significant variables for a particular client behavior event (e.g., client retention or attrition behavior) to reduce the amount of client data that is used in subsequent modeling. For example only, thousands of variables (e.g., 6000) for predicting a particular behavior event may be reduced to hundreds (e.g., 100) of variables, and these selected variables are then used in models configured to predict the behavior event. The models and/or variables may be selected based on whether a predicted likelihood (i.e., rate) for the behavior event for a particular client is greater than a natural rate of the behavior event (i.e., a rate at which the behavior event actually occurs amongst a large sample of clients, such as all current and/or previous clients). [0042] Referring now to FIG. 4, a method 400 for selecting and reducing an amount of variables to be used in a predictive model according to the principles of the present disclosure is shown. At 404, the method 400 acquires a use case corresponding to a predicted client behavior event. The acquired use case may correspond to data input using the user device 204 and provided to the model development system 208. At 408, the method 400 (e.g., the development module 248) executes a plurality of variable selection algorithms, such as one or more machine learning algorithms applied to the raw client data stored in the data stack 216. At 412, the method 400 outputs results of the variable selection algorithms. For example, the development module 248 generates a report of a selected subset of variables and outputs the report to the user device 204.).
Claim 4. The production system as recited in claim 1, wherein the Prediction System is configured to receive a plurality of prediction value results from a corresponding plurality of machine learning model adapters, and wherein the Prediction System is configured to generate a consolidated prediction score based on the plurality of prediction value results.
Claim 4, has similar limitations as of Claim(s) 15, therefore it is REJECTED under the same rationale as Claim(s) 15. 


Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over: Blomberg et al. 2020/0410367; in view of Brown et al. 2018/0349114.
Claim 16. Blomberg et al. 2020/0410367 further teaches The method as recited in claim 12, wherein the Prediction System includes a common interface (Blomberg et al. 2020/0410367 [0025 - a user interface 220 configured to receive inputs from and display information to a user] FIG. 2 shows an example implementation of a system 200 including a user device 204, model development system 208, model validation system 212, and data stack 216 configured to develop and validate models for predicting client behavior according to the principles of the present disclosure. For simplicity, the DCS 120 of FIG. 1 is not shown. The user device 204 implements a user interface 220 configured to receive inputs from and display information to a user. For example, the user interface 220 includes an input module 224 configured to receive inputs entered via a touchscreen and/or buttons, a physical or virtual keyboard, voice commands, etc. Conversely, the user interface 220 includes a display 228 configured to display information to the user. In some examples, the user interface 220 corresponds to a touchscreen configured to both receive inputs and display information and images.) coupled to the at least one machine learning model adapter (Blomberg et al. 2020/0410367 [0001 - computerized analytics systems using machine learning models] The present disclosure relates to computerized analytics systems and more particularly to computerized analytics systems using machine learning models. [0034 - machine learning algorithms] The development module 248 executes a plurality of variable selection algorithms, such as one or more machine learning algorithms applied to the raw client data stored in the data stack 216. The variable selection algorithms include, but are not limited to, algorithms configured to identify variables predictive of a selected client behavior event based on bivariate analysis, correlation analysis, feature importance or feature selection analysis, and principal component regression (PCR) analysis. Output results of the variable selection algorithms may include a selected subset of variables.), further comprising: receiving by the at least one machine learning model (Blomberg et al. 2020/0410367 [0001 - computerized analytics systems using machine learning models] The present disclosure relates to computerized analytics systems and more particularly to computerized analytics systems using machine learning models. [0034 - machine learning algorithms] The development module 248 executes a plurality of variable selection algorithms, such as one or more machine learning algorithms applied to the raw client data stored in the data stack 216. The variable selection algorithms include, but are not limited to, algorithms configured to identify variables predictive of a selected client behavior event based on bivariate analysis, correlation analysis, feature importance or feature selection analysis, and principal component regression (PCR) analysis. Output results of the variable selection algorithms may include a selected subset of variables.) input data based on the at least one input message (Blomberg et al. 2020/0410367 [0025 - a user interface 220 configured to receive inputs from and display information to a user] FIG. 2 shows an example implementation of a system 200 including a user device 204, model development system 208, model validation system 212, and data stack 216 configured to develop and validate models for predicting client behavior according to the principles of the present disclosure. For simplicity, the DCS 120 of FIG. 1 is not shown. The user device 204 implements a user interface 220 configured to receive inputs from and display information to a user. For example, the user interface 220 includes an input module 224 configured to receive inputs entered via a touchscreen and/or buttons, a physical or virtual keyboard, voice commands, etc. Conversely, the user interface 220 includes a display 228 configured to display information to the user. In some examples, the user interface 220 corresponds to a touchscreen configured to both receive inputs and display information and images.) received by the Prediction System via the common interface (Blomberg et al. 2020/0410367 [0021 - system [] configured to develop and validate models for predicting…] FIG. 1 is an example system 100 configured to develop and validate models for predicting client behavior according to the principles of the present disclosure. One or more user devices—for example, a first user device 104-1, a second user device 104-2, etc. (collectively, user devices 104)—may be used to access a model development system 108, a model validation system 112, and a data stack 116 via a distributed communication system (DCS) 120, such as the Internet, a cloud computing system, etc., and a respective user interface. For example, the user devices 104 may include a smartphone or other mobile device as shown at 104-1, a mobile or desktop computing device as shown at 104-2, etc. Although shown separately, in some examples the model development system 108 and the model validation system 112 may be implemented within a same computing device, server, components of a cloud computing system, etc. [0025 - models for predicting… a user interface 220 configured to receive inputs from and display information to a user…] FIG. 2 shows an example implementation of a system 200 including a user device 204, model development system 208, model validation system 212, and data stack 216 configured to develop and validate models for predicting client behavior according to the principles of the present disclosure. For simplicity, the DCS 120 of FIG. 1 is not shown. The user device 204 implements a user interface 220 configured to receive inputs from and display information to a user. For example, the user interface 220 includes an input module 224 configured to receive inputs entered via a touchscreen and/or buttons, a physical or virtual keyboard, voice commands, etc. Conversely, the user interface 220 includes a display 228 configured to display information to the user. In some examples, the user interface 220 corresponds to a touchscreen configured to both receive inputs and display information and images. [0032 - a method 300 for developing and validating models for predicting… may correspond to data input using the user device 204 and provided to the model development system] Referring now to FIG. 3, a method 300 for developing and validating models for predicting client behavior according to the principles of the present disclosure is shown. At 304, the method 300 acquires a use case corresponding to a predicted client behavior event. For example only, the use case may correspond to a prediction of a client behavior event such as a prediction of client attrition (i.e., a prediction of whether a particular client will stop using the services of a financial investment system). The acquired use case may correspond to data input using the user device 204 and provided to the model development system 208.), and sending by the at least one machine learning model adapter (Blomberg et al. 2020/0410367 [0001 - computerized analytics systems using machine learning models] The present disclosure relates to computerized analytics systems and more particularly to computerized analytics systems using machine learning models. [0034 - machine learning algorithms] The development module 248 executes a plurality of variable selection algorithms, such as one or more machine learning algorithms applied to the raw client data stored in the data stack 216. The variable selection algorithms include, but are not limited to, algorithms configured to identify variables predictive of a selected client behavior event based on bivariate analysis, correlation analysis, feature importance or feature selection analysis, and principal component regression (PCR) analysis. Output results of the variable selection algorithms may include a selected subset of variables.) the prediction value results to the Prediction System via the common interface (Blomberg et al. 2020/0410367 [0020] Model development and validation systems and methods according to the present disclosure are configured to identify which data (e.g., variables) and models are most relevant to various client behavior events and update the models according to actual results. For example, models and various processes are applied to raw client data to identify the most significant variables for a particular client behavior event (e.g., client retention or attrition behavior) to reduce the amount of client data that is used in subsequent modeling. For example only, thousands of variables (e.g., 6000) for predicting a particular behavior event may be reduced to hundreds (e.g., 100) of variables, and these selected variables are then used in models configured to predict the behavior event. The models and/or variables may be selected based on whether a predicted likelihood (i.e., rate) for the behavior event for a particular client is greater than a natural rate of the behavior event (i.e., a rate at which the behavior event actually occurs amongst a large sample of clients, such as all current and/or previous clients). [0042] Referring now to FIG. 4, a method 400 for selecting and reducing an amount of variables to be used in a predictive model according to the principles of the present disclosure is shown. At 404, the method 400 acquires a use case corresponding to a predicted client behavior event. The acquired use case may correspond to data input using the user device 204 and provided to the model development system 208. At 408, the method 400 (e.g., the development module 248) executes a plurality of variable selection algorithms, such as one or more machine learning algorithms applied to the raw client data stored in the data stack 216. At 412, the method 400 outputs results of the variable selection algorithms. For example, the development module 248 generates a report of a selected subset of variables and outputs the report to the user device 204.).
Claim 5. The production system as recited in claim 1, wherein the Prediction System includes a common interface coupled to the at least one machine learning model adapter, wherein the at least one machine learning model receives input data based on the at least one input message received by the Prediction System via the common interface, and wherein the at least one machine learning model adapter sends the prediction value results to the Prediction System via the common interface.
Claim 5, has similar limitations as of Claim(s) 16, therefore it is REJECTED under the same rationale as Claim(s) 16. 

Claims 6, 11, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over: Blomberg et al. 2020/0410367; in view of Brown et al. 2018/0349114; in view of Khuti et al. 2020/0067789.
Claim 18. Blomberg et al. 2020/0410367 may not expressly disclose the claimed features, however, Khuti et al. 2020/0067789 teaches The method as recited in claim 12, wherein the at least one machine learning model adapter includes at least one of a Spark machine learning model adapter, a PMML machine learning model adapter or an H2O machine learning model adapter (Khuti et al. 2020/0067789 [0458 – Spark machine learning] Spark ML—Spark's machine learning library [0459 – H2O] H.sub.2O—ML and predictive analytics [0460] TensorFlow—Neural networks, high dimensionality [0503 – Spark and H2O] Utilizes NAUTILIAN Platform services for real time streaming and batch execution of machine learning (ML) algorithms, such as Spark ML, H2O, TensorFlow, etc.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Blomberg et al. 2020/0410367 to include the features as taught by Khuti et al. 2020/0067789. One of ordinary skill in the art would have been motivated to do so in order to integrate together various well known machine learning models which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience). 
Claim 6. The production system as recited in claim 1, wherein the at least one machine learning model adapter includes at least one of a Spark machine learning model adapter, a PMML machine learning model adapter or an H2O machine learning model adapter.
Claim 6, has similar limitations as of Claim(s) 18, therefore it is REJECTED under the same rationale as Claim(s) 18. 

Claim 19. Blomberg et al. 2020/0410367 may not expressly disclose the claimed features, however, Khuti et al. 2020/0067789 teaches The method as recited in claim 12, wherein the at least one machine learning model includes at least one of a Spark machine learning model, a PMML machine learning model or an H2O machine learning model (Khuti et al. 2020/0067789 [0458 – Spark machine learning] Spark ML—Spark's machine learning library [0459 – H2O] H.sub.2O—ML and predictive analytics [0460] TensorFlow—Neural networks, high dimensionality [0503 – Spark and H2O] Utilizes NAUTILIAN Platform services for real time streaming and batch execution of machine learning (ML) algorithms, such as Spark ML, H2O, TensorFlow, etc.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Blomberg et al. 2020/0410367 to include the features as taught by Khuti et al. 2020/0067789. One of ordinary skill in the art would have been motivated to do so in order to integrate together various well known machine learning models which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience). 
Claim 11. The production system as recited in claim 1, wherein the at least one machine learning model includes at least one of a Spark machine learning model, a PMML machine learning model or an H2O machine learning model.
Claim 11, has similar limitations as of Claim(s) 19, therefore it is REJECTED under the same rationale as Claim(s) 19. 


Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over: Blomberg et al. 2020/0410367; in view of Brown et al. 2018/0349114; in view of Martin et al. 2020/0394566.
Claim 8. Blomberg et al. 2020/0410367 may not expressly disclose the claimed features, however, Martin et al. 2020/0394566 teaches The production system as recited in claim 1, wherein the at least one machine learning model is built within the Model Development System (Martin et al. 2020/0394566 [0003 - a machine learning model is built in a development environment] Generally, a machine learning model is built in a development environment (e.g., by a data scientist using a machine learning modeling application containing a machine learning library) and deployed to a target system (e.g., a machine learning server, a server application, etc.) in a production environment after training, validation, and testing. An example of a target system can be a machine learning server operating on a server machine in an enterprise computing environment or on a virtual machine in a cloud computing environment. Another example of a target system can be an intelligent application running on an artificial intelligence platform.).
37.	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Blomberg et al. 2020/0410367 to include the features as taught by Martin et al. 2020/0394566. One of ordinary skill in the art would have been motivated to do so in order to integrate together various well known machine learning models which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).
Claim 10. The production system as recited in claim 1, wherein the Model Development System includes a model repository that stores the at least one machine learning model.
Claim 10, has similar limitations as of Claim(s) 8, therefore it is REJECTED under the same rationale as Claim(s) 8. 

No Prior-art Rejection / Potentially Allowable
Claims 7, 9, 17, 20 cannot be rejected with prior-art. Individual claimed features are taught in the prior-art, however, the unique combination of features and elements are not taught by the prior-art without hindsight reasoning. These claims are further rejected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 17. The method as recited in claim 12, further comprising building the at least one machine learning model external to the Model Development System, and importing the at least one machine learning model into the Model Development System.
Claim 9. The production system as recited in claim 1, wherein the at least one machine learning model is built external to the Model Development System, imported into the Model Development System and stored within the Model Development System.
Claim 20. The method as recited in claim 12, further comprising saving the at least one machine learning model in the Model Development System in a format based on a platform of the Model Development System.
Claim 7. The production system as recited in claim 1, wherein the at least one machine learning model is saved in a format based on a platform of the Model Development System.

Conclusion
PERTINENT PRIOR ART
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nasr-Azadani et al. 2020/0387836 Abstract: Complex computer system architectures are described for providing a machine learning model management tool that monitors, detects, and makes revisions to machine learning models to prevent declines and maintain robustness and fairness in machine learning model performance in production over time. The machine learning model management tool achieves its goals via intelligent management, organization, and orchestration of detection, inspection, and correction engines.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T. SITTNER whose telephone number is (571) 270-7137 and email: matthew.sittner@uspto.gov.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW T SITTNER/
Primary Examiner, Art Unit 3682